KELLEY, Judge.
Gary Ison was employed as a juvenile probation officer for the Court of Common Pleas of Erie County (CCP). On February 7,1992, Ison was discharged as a result of allegations that he used his position to seek sexual favors from the mother of one of his clients. Ison filed a complaint with the Pennsylvania Human Relations Commission (PHRC) alleging a violation of the Pennsylvania Human Relations Act (PHRA)1 and seeking reinstatement. The complaint was served on the CCP.
The CCP filed with the PHRC a motion to dismiss for lack of jurisdiction. By order dated October 26, 1993, the PHRC denied the motion. By order dated .November 23, 1993, the PHRC amended its prior order to state that the order involved a controlling question of law as to which there is substantial grounds for difference of opinion, and that an immediate appeal from the order may materially advance the ultimate termination of the matter. The CCP then filed *1313the present appeal which this court allowed under section 702(b) of the Judicial Code, 42 Pa.C.S. § 702(b), and Pa.R.A.P 1311.
The question on appeal, as presented by the CCP in its brief in the statement of the questions involved, is whether the PHRC has the power to overrule a decision of the CCP to discharge an employee.
The CCP argues that the doctrine of separation of powers permits it to hire and discharge personnel without interference from another branch of government, citing Eshelman v. Commissioners of the County of Berks, 62 Pa.Commonwealth Ct. 310, 436 A.2d 710 (1981), aff'd per curiam sub nom., Eshelman v. American Federation of State, County and Municipal Employees, District Council 88, AFL-CIO, 502 Pa. 430, 466 A.2d 1029 (1983). In Eshelman, this court held that a labor agreement which resulted from binding arbitration entered into by the county commissioners and a union representing court-appointed employees was void insofar as it attempted to regulate the discharge, demotion, suspension and discipline of the court-appointed employees. Our holding relied on the separation of powers doctrine and we stated that the collective bargaining process must not infringe upon the judges’ authority to select, discharge, and supervise court personnel.
The PHRC responds by citing County of Allegheny v. Wilcox, 76 Pa.Commonwealth Ct. 584, 465 A.2d 47 (1983), in which a group of female employees with the Court of Common Pleas of Allegheny County filed a complaint under the PHRA claiming that their wages were substandard compared to male employees. This court upheld the PHRC order to upgrade the employees’ pay, holding that the common pleas court was subject to the PHRA and that the PHRA order did not impair the functioning of the common pleas court and therefore did not violate the separation of powers doctrine.
The CCP points to the following language from Wilcox indicating that the holding is limited to the facts of that case and distinguishing the case from a case which relates to the power of a court to hire or fire employees:
In United States v. Nixon ... the United States Supreme Court recognized that a branch of government alleging that it has been intruded upon by another in violation of the separation of powers doctrine must show how its authority has been encumbered ... And under the facts of the case before us, we do not believe that the Court of Common Pleas has carried its burden of establishing that the PHRA is unconstitutional. The Commission’s order does not direct the Court of Common Pleas to hire anyone into confidential employee positions or to fire such an employee ... Rather, the Commission’s order merely requires the upgrading or equalization of pay, and it is clear that the courts can compel the appropriate legislative body to appropriate sums which are reasonably necessary for their operation and administration ... We do not find, therefore, under the facts presented, any impairment of the independence or function of the Court of Common Pleas.
Wilcox, 76 Pa.Commonwealth Ct. at 592-93, 465 A.2d at 52 (citations omitted) (emphasis in original). We agree that the holding of Wilcox by its express language is limited to the facts of that case. The court made it cleai’ that its holding should not be interpreted to mean that the PHRC would have jurisdiction over a case involving the hiring and firing of court employees. In fact, the language of the opinion implies that the PHRC would not have such jurisdiction.
The PHRC argues that the separation of powers doctrine prevents regulation of court employees by a state agency only if the employees are classified as confidential employees, such as a judge’s personal staff. In support of this argument, the PHRC cites Commonwealth ex rel. Gallas v. Pennsylvania Labor Relations Board, 161 Pa.Commonwealth Ct. 97, 636 A.2d 253 (1993). In Gallas, this court decided whether certain classifications of court employees could be included in a collective bargaining unit pursuant to the Public Employe Relations Act (PERA).2 Although the opinion addresses the question *1314of whether the separation of powers doctrine prohibits the application of PERA to those employees, the opinion does not address the question of how the doctrine affects the authority of a court to hire and discharge employees. Gallas is therefore not controlling in the present case. We note that the language of the opinion distinguishing confidential and nonconfidential employees relates to a discussion of statutory language from PERA which explicitly excludes confidential employees from its coverage.
In support of its argument that employees must be confidential employees in order for the separation of powers doctrine to prevent them regulation by another branch of government, the PHRC points to the language from Wilcox quoted earlier, where the court, in limiting the holding to the facts of the case, noted that the PHRC order did not “direct the Court of Common Pleas to hire anyone into confidential employee positions or to fire such an employee.” We note that the court in that case was not deciding the question of how the doctrine affects the power to hire and fire court employees. Moreover, the cases cited in the opinion immediately after the above-quoted sentence, Ellenbogen v. County of Allegheny, 479 Pa. 429, 388 A.2d 730 (1978), and Beckert v. American Federation of State, County and Municipal Employees, 56 Pa.Commonwealth Ct. 572, 425 A.2d 859 (1981), do not make a distinction between confidential and nonconfi-dential employees.
In Ellenbogen, the Supreme Court held that the Allegheny County Commissioners are the exclusive representatives of management in collective bargaining involving court employees paid from county funds. The court noted that its holding did not diminish the right of judges to hire, discharge and supervise court employees. The court stated that judicial authority over court personnel is an essential element of the judicial function.
In Beckert, this court granted an injunction preventing the Pennsylvania Labor Relations Board from exercising jurisdiction over an unfair labor practice charge regarding the discharge of a clerk employed by a district justice. We stated in our opinion that “the discharge of a judicial employee is a judicial power vested by our Constitution in the courts. That power may not, consistent with the constitutional doctrine of separation of powers, be policed, encroached upon, or diminished by another branch of government.” Id. at 581, 425 A.2d at 862.
Based on all of the foregoing, we believe that the doctrine of separation of powers prohibits the PHRC from interfering with the judicial function of discharging personnel by exercising jurisdiction in this matter. Accordingly, we will reverse the order of the PHRC.

ORDER

NOW, this 21st day of December, 1994, the order of the Pennsylvania Human Relations Commission, dated October 26, 1993, at No. E-62881-D, is reversed.
Due to the retirement of President Judge DAVID W. CRAIG prior to the final resolution of this matter, President Judge COLINS was substituted as a member of the en banc court, replacing Judge CRAIG.

. Act of October 27, 1955, P.L. 744, as amended, 43 P.S. §§ 951-963.


. Act of July 23, 1970, P.L. 563, 43 P.S. §§ 1101.101-1101.2301.